Citation Nr: 0326388	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  97-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to a rating in excess of 30 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant had active military service from May 1967 to 
May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1997 rating determinations in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, denied entitlement to service connection for post-
traumatic stress disorder (PTSD) and bilateral flat feet.  
The RO also granted service connection for bilateral hearing 
loss, rated as noncompensably disabling; tinnitus, rated as 
10 percent disabling; and a left knee disability, rated as 10 
percent disabling.  

In August 1997, the appellant filed a timely notice of 
disagreement with the denial of service connection for a left 
foot disability.  Thus far the RO has not issued to the 
appellant a statement of the case.  38 C.F.R. § 19.26 (2002).  
Accordingly, the matter is addressed further below.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In April 2002, the appellant filed a VA Form 21-8940, 
Veteran's Application For Increased Compensation Based on 
Unemployability.  No action has been taken on this claim thus 
far.  The matter is referred to the RO for any development 
deemed appropriate.

Regarding the left knee disability claim, in April 2002, the 
RO increased the 10 percent rating to 30 percent, effective 
April 1, 1996.  In accordance with AB v. Brown, 6 Vet. 
App. 35 (1993), the matter remains on appeal before the 
Board.  See also, Fenderson v. West, 12 Vet. App. 119 (1999).

Regarding the claims associated with bilateral hearing loss 
and tinnitus, by written correspondence received in June 
2002, the appellant withdrew the substantive appeal relating 
to those issues.  As such, the issues are no longer on appeal 
before the Board.  67 Fed. Reg. 13,235, 13,236 (March 19, 
2003) (to be codified as amended at 38 C.F.R. § 20.204). 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the claimant and the representative of the information and 
evidence necessary to substantiate a claim, and enhanced VA's 
duty to assist a claimant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

Prior to February 22, 2002, if the Board accepted evidence 
not previously considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, 
the Board was required to refer such evidence to the RO for 
review and preparation of a Supplemental Statement of the 
Case, unless the appellant (or representative) waived, in 
writing, initial consideration by the RO, or the Board could 
grant the benefits sought on appeal.  38 C.F.R. § 20.1304(c) 
(in effect prior to February 22, 2002).  

Effective February 22, 2002, new regulations amended the VA's 
Appeals Regulations and the Board's Rules of Practice.  The 
new regulations permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defects, or perform any 
other action essential to appellate review in many appeals 
properly before it without remanding the case back to the RO.  
See 67 Fed. Reg. 3,099 (January 23, 2002) (codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903 (2002)).  The new rules also 
permitted the Board to consider additional evidence it had 
obtained without obtaining a waiver of initial RO review from 
the appellant.  The regulatory provision 38 C.F.R. § 
20.1304(c) was removed in its entirety.

On May 1, 2003, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
invalidated the regulatory provision in 38 C.F.R. § 19.9 that 
allowed the Board to develop evidence on a claim.  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) and the 
amended rule codified at 38 C.F.R. § 20.1304 were 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which requires 
the Board to provide claimants with notice required by 
38 U.S.C.A. § 5103(a), and to give claimants 30-days to 
respond.  The Federal Circuit held that the 30-day 
requirement was contrary to 38 U.S.C.A. § 5103(b), which 
provides claimants one year to submit evidence.  See 
38 U.S.C.A. § 5103(b).  

In light of the mandates of the VCAA and the DAV decision, a 
remand is required in this case.  The Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to help ensure due process compliance.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken.  Stegall v. West, 11 Vet. App. 268 
(1998). 

Regarding the PTSD claim, at his personal hearing in December 
2002, the appellant submitted additional service personnel 
records and a copy of an article titled "Race-Related Stress 
Among Asian-American Veterans: A Model to Enhance Diagnosis 
and Treatment."  In view of the necessity that this appeal 
be remanded for further development, the appellant's written 
waiver of initial RO review of this submission is now moot.    

To support a claim for service connection for PTSD, a 
claimant must present evidence of (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).

The appellant in this case alleges that his in-service 
stressors consist of incurring continual disparate treatment 
because of his Asian-American ethnicity while in service.  
Specifically, the appellant's alleged in-service stressors 
include being attacked on several occasions.  In his March 
2000 letter, the appellant maintained that while stationed in 
Germany, a serviceman named E.C. cut him with a razor.  He 
also maintained that on other occasions, he was attacked by 
several Caucasian servicemen; he was attacked with a knife by 
a Sergeant Santucci; and he was hit in the back of the head 
with a beer bottle by some individuals of Hispanic descent.  
The appellant's service medical records are silent for any 
complaints of or treatment for injuries related to the 
claimed in-service stressors.  To substantiate his 
assertions, however, the appellant has submitted a January 
1969 report from the Department of the Army.  The report 
reflects that during active duty the appellant and E.C. were 
assigned to the Headquarters Battery, 4th Battalion, 6th 
Artillery unit at the same time.  The report also reflects 
that E.C. and the appellant received reductions in pay on 
December 29, 1968, and December 30, 1968, respectively, due 
to misconduct under Article 15 UCMJ and AR 27-15.  The 
appellant's service records indicate that he received a 
reduction in pay because he was absent from his unit.  See DA 
Form 2627-1, Record of Proceedings Under Article 15, USMJ.  
The evidence of record, however, does not reflect why E.C. 
was punished.  In order to obtain a complete picture of the 
surrounding events associated with the veteran's alleged in-
service stressors, additional development regarding the 
reasons for E.C.'s disciplinary action is needed.  

In addition, although the veteran's alleged stressors include 
being personally assaulted while on active duty, review of 
the record fails to reflect that the veteran was apprised of 
the provisions of 38 C.F.R. § 3.304(f)(3) (2002).  If a post-
traumatic stress disorder claim is based on an alleged in-
service personal assault, VA must advise the appellant that 
evidence from sources other than the appellant's service 
records, including evidence of behavior changes, may 
constitute credible supporting evidence of the stressor and 
allow him or her the opportunity to furnish such evidence or 
advise VA of the potential sources of such evidence.  Patton 
v. West, 12 Vet. App. 272 (1999); 38 C.F.R. § 3.304(f)(3).  
Additional development in this regard is needed.

Finally, a contemporaneous VA psychiatric examination is 
needed to ascertain whether the appellant has PTSD and, if 
so, whether it is causally related to his claimed stressors 
during service.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

Regarding the left knee claim, in July 2002, the appellant 
underwent a VA examination of the left knee.  Upon receipt of 
the VA examination report, the RO did not readjudicate the 
appellant's claim and issue to him a Supplemental Statement 
of the Case (SSOC).  The RO must issue a SSOC to an appellant 
when it receives additional pertinent evidence after a 
Statement of the Case (SOC) or a SSOC has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred.  38 C.F.R. § 19.31(b)(1) (2002).  
Accordingly, additional development in this regard is needed.  

An April 1999 VA outpatient treatment report reflects that 
the appellant receives Social Security benefits.  The 
appellant's Social Security reports are not of record 
however.  VA has a duty to obtain pertinent records from the 
Social Security Administration (SSA) when it has actual 
notice that the appellant is receiving Social Security 
benefits.  As such, the appellant's SSA records should be 
obtained and incorporated into the claims file.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Throughout the pendency of the appeal period, the appellant 
has indicated that his PTSD and left knee disability 
interfere with employment.  The record does not contain 
copies of his employment reports.  An attempt to obtain such 
records, if any, should be made.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

As previously noted, in August 1997 the appellant disagreed 
with the RO's denial of service connection for a left foot 
disability.  When a notice of disagreement is timely filed, 
the RO must prepare a SOC pursuant to section 19.29.  See 
38 C.F.R. § 19.26 (2002).  A SOC relating to this matter has 
not been issued to the appellant; thus, additional 
development is needed.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  Issue to the appellant a Personal 
Assault Stressor Development Letter, or, 
by written correspondence, apprise the 
appellant of the provisions of 38 C.F.R. 
§ 3.304(f)(3).  In addition, ask the 
appellant to submit any evidence, to 
include lay statements, employment 
reports, the names and addresses of any 
additional medical care providers, etc., 
demonstrating that his PTSD is related to 
active service and supporting his account 
of experiencing in-service stressors.  
Also, ask the appellant to submit 
evidence demonstrating that his left knee 
disability has increased in severity.

2.  Obtain all outstanding medical 
reports associated with the appellant's 
psychiatric treatment and left knee 
disability since March 2002 from the VA 
Medical Center in Honolulu, Hawaii, and 
Mark Bernstein, M.D., of the Straub 
Clinic and Hospital.

3.  Contact the National Personnel 
Records Center and obtain the records of 
the disciplinary proceedings, if any, 
relating to the misconduct proceedings 
for serviceman, E.C., which is listed in 
the January 3, 1969, Department of the 
Army, Headquarters Battery, 4th 
Battalion, 6th Artillery document.  In 
obtaining these reports, the RO is 
advised of the applicable provisions 
contained in the Privacy Act of 1974, 
indicating that the signed consent of the 
individual whose service records are 
involved is required by that agency 
before any records may be disclosed.  See 
5 U.S.C. § 552a(b).  Documentation of all 
solicitations and responses should be 
incorporated into the claims file.

4.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's application for Social 
Security disability benefits.

5.  If, and only if, at least one of the 
appellant's alleged in-service 
stressor(s) is verified, make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded a psychiatric examination to 
determine whether he has PTSD, and, if 
so, to determine the nature of the 
stressor(s) supporting that diagnosis.  
Send the claims folder and a copy of this 
remand to the examiner.  In addition, any 
such incident(s) found to be corroborated 
by the evidence should be specifically 
called to the attention of the examiner.  
The examination should include all 
appropriate tests.  The examiner must 
determine whether the appellant has PTSD, 
based on the verified in-service 
stressor(s).  In making this 
determination, the examiner is instructed 
that only verified events may be 
considered as a stressor, and the 
examiner must comment on whether the 
verified stressor is sufficient to 
support a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner must explain 
whether and how the diagnostic criteria 
are satisfied.  The complete rationale 
must be given for any opinion expressed, 
and the foundation of all conclusions 
should be clearly set forth.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

7.  The RO should readjudicate the issues 
of entitlement to service connection for 
PTSD and a left foot disability, and 
entitlement to a rating in excess of 30 
percent for a left knee disability.  For 
the issue of entitlement to service 
connection for a left foot disability, 
issue to the appellant and his 
representative a Statement of the Case.  
The Statement of the Case must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  Notice of the appellant's 
appellate rights must be included.  

For the issues of entitlement to service 
connection for PTSD and entitlement to a 
rating in excess of 30 percent for a left 
knee disability, if the benefits sought 
remain denied, issue to the appellant and 
his representative a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is advised that the examination requested in 
this remand is necessary to adjudicate his claim and that a 
failure, without good cause, to report for a scheduled 
examination, could result in the denial of his claim.  
38 C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


